Ragan, C.,
dissenting.
I agree to the conclusion reached in this case, viz., that the writ asked for should be denied; but I do not agree to the reasons given for that conclusion. No statute of this state has conferred any authority on this court to review a decision made by the secretary of state, as to what nominations certified to him shall be placed on the official ballot; nor does the fact that the constitution invests this court with original jurisdiction in mandamus cases confer any authority on the court to control the discretion of the secretary of state, in this or any other case. The legislature has seen fit to provide that the secretary of state shall hear and decide all objections to nominations certifiéd to him; and that “his decision shall be final unless an order shall be made in the matter by a county court or by a judge of the district court, or by a justice of the supreme court at chambers.” (Compiled Statutes, ch. 26, sec. 136.) In the matter involved here no order has been made by a county court, a judge of the district court, or a justice of the supreme court, and if the statute is to be followed, the decision of the secretary of state is final; and “final,” in judicial parlance, means that question is ended; decided; set at rest forever. It was quite as competent for the legislature to leave the decision of such matters as those involved here to the secretary of state as to any other person, officer, board, or tribunal, or to the supreme court. The matters in litigation here are not judicial. They are purely administrative or political in their nature, and neither the constitution nor the statute makes it the duty of this court to *39pass upon them; nor has the court either original or appellate jurisdiction to say that the decision made by the secretary of state is either right or wrong. In my opinion the writ should be denied on the ground that this court has no jurisdiction in the premises.